UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                     No. 96-21146



JOSE COLLEGA REYES,
                                                                  Petitioner-Appellant,
                                         versus
GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,
                                                                 Respondent-Appellee.




                    Appeal from the United States District Court
                        for the Southern District of Texas
                                   (H-95-CV-4828)
                                    January 8, 1998
Before POLITZ, Chief Judge, HIGGINBOTHAM and DEMOSS, Circuit Judges.

PER CURIAM:*

      Jose Collega Reyes appeals an adverse summary judgment on his petition
under 28 U.S.C. § 2254 for habeas relief from his state court conviction and

sentence for murder. Having considered the record and briefs, substantially for the

reasons and authorities assigned by the district court in its Summary Judgment
Order signed December 2, 1996 and entered December 3, 1996, we AFFIRM.

      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.